 



EXHIBIT 10.30
EXTERRAN EMPLOYEES’ SUPPLEMENTAL SAVINGS PLAN
(Amended and Restated Effective January 1, 2008)

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
ARTICLE I: PURPOSE
    2  
 
       
ARTICLE II: DEFINITIONS
    2  
 
       
ARTICLE III: ELIGIBILITY AND PARTICIPATION
    4  
 
       
ARTICLE IV: PARTICIPANT ACCOUNTS
    6  
 
       
ARTICLE V: DEFERRED COMPENSATION AMOUNTS
    7  
 
       
ARTICLE VI: DEEMED INVESTMENT OF ACCOUNTS
    8  
 
       
ARTICLE VII: VESTING
    9  
 
       
ARTICLE VIII: DISTRIBUTIONS
    9  
 
       
ARTICLE IX: PLAN ADMINISTRATION
    11  
 
       
ARTICLE X: CLAIMS PROCEDURES
    12  
 
       
ARTICLE XI: AMENDMENT AND TERMINATION
    13  
 
       
ARTICLE XII: NATURE OF AGREEMENT
    13  
 
       
ARTICLE XIII: RESTRICTIONS ON ASSIGNMENT
    13  
 
       
ARTICLE XIV: MISCELLANEOUS
    13  

i



--------------------------------------------------------------------------------



 



EXTERRAN EMPLOYEES’ SUPPLEMENTAL SAVINGS PLAN
(Amended and Restated Effective January 1, 2008)
* * * * * * * * * * * * * *
RECITALS:
          WHEREAS, Exterran, Inc. (the “Company”) maintains the Exterran, Inc.
Exterran Employees’ Supplemental Savings Plan (the “Plan”) for the benefit of
its eligible employees; and
          WHEREAS, in response to the enactment of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), effective as of January 1, 2005,
the Company separated in operation all benefits earned and vested as of
December 31, 2004 (“Grandfathered Benefits”) under the Plan from all Plan
benefits earned or vested after December 31, 2004 (“409A Benefits”). At all
times on and after January 1, 2005, the Grandfathered Benefits, along with the
earnings thereto, have been (and continue to be) subject to the terms and
provisions of the Plan as in effect on October 3, 2004, and no material
modifications, within the meaning of Code Section 409A and the Treasury
regulations and guidance thereunder, have been made (in form or operation) to
the Plan with respect to such benefits; and
          WHEREAS, the Company desires to bifurcate the Plan such that (1) the
Grandfathered Benefits, along with the earnings thereto, shall be maintained
under and paid from a separate, frozen plan that is intended to be a
“grandfathered” plan exempt from Code Section 409A (in the form of the Plan),
and (2) the 409A Benefits, along with the earnings thereon, shall be transferred
from the Plan into, and maintained under and paid from, a newly established and
separate plan that is intended to comply with the requirements of Code
Section 409A, which is the Exterran Deferred Compensation Plan, effective as of
January 1, 2008; and
          WHEREAS, the Company desires for Exterran Holdings, Inc. (“Holdings”),
the parent of the Company, to replace the Company as the sponsor of the Plan;
          NOW, THEREFORE, the Company hereby amends, restates, renames and
continues the Plan with respect to the Grandfathered Benefits in the form of the
Exterran Employees’ Supplemental Savings Plan, as set forth herein, effective as
of January 1, 2008:

1



--------------------------------------------------------------------------------



 



ARTICLE I: PURPOSE
     1.1 The purpose of the Plan is:
          (a) to provide a mechanism for certain employees of the Company to
defer the portion of their Compensation that could not be deferred under the
Savings Plan due to limitations imposed by the Code, including Code
Sections 401(a)(17), 401(k)(8), 401(m) and 402(g) thereof, during the pre-2005
Plan Years; and
          (b) to provide a mechanism for the Company to make matching
contributions for the benefit of such employees based upon the amount of their
deferrals under this Plan for the pre-2005 Plan Years; and
          (c) to provide a mechanism for such employees to defer all or a
portion of any incentive bonus to which they become entitled under the Universal
Compression, Inc. Officers Bonus Plan (the “Bonus Plan”) during the pre-2005
Plan Years.
     1.2 This Plan is a frozen plan as of January 1, 2008, and is intended to be
a “grandfathered” plan for purposes of Code Section 409A and the Treasury
regulations and guidance issued thereunder. All benefits under this Plan were
fully vested as of December 31, 2004, and thus all such benefits, along with all
earnings, gains and losses attributable thereto, are exempt from Code
Section 409A. No new Participants shall be eligible to participate in the Plan
after December 31, 2007; no further benefits shall be earned or vested under
this Plan (other than earnings, gains and losses on benefits earned and vested
prior to January 1, 2005). Only benefits that are earned and vested as of
December 31, 2004, along with all earnings thereon, shall be maintained and paid
under this Plan. Effective as of January 1, 2008, all benefits under the Plan
that were earned or vested after December 31, 2004, along with all earnings
thereon, are separated and spun-off from the Plan into the Exterrran Deferred
Compensation Plan, effective as of January 1, 2008 (the “Exterran Plan”), with
such benefits to be maintained and distributed from, and in accordance with the
terms of, the Exterran Plan.
ARTICLE II: DEFINITIONS
     The following capitalized terms shall have the following meanings. Except
when otherwise indicated by the context, any masculine terminology used in the
Plan shall also include the feminine; and the definition of any term herein in
the singular shall also include the plural. All other capitalized terms shall
have the meaning ascribed to them in the Savings Plan.
     2.1 The term “Account” shall mean a Participant’s Supplemental Salary
Deferral Account and Matching Contribution Account.
     2.2 The term “Annual Bonus” means the bonus payable to the Participant
pursuant to the Company’s annual bonus plan.
     2.3 The term “Bonus Deferral” shall have the meaning ascribed to it in
Section 5.3 hereof.

2



--------------------------------------------------------------------------------



 



     2.4 The term “Bonus Deferral Percentage” shall have the meaning ascribed to
it in Section 3.3(e) hereof.
     2.5 The term “Business Day” shall mean any day during which the New York
Stock Exchange is open to engage in stock transactions.
     2.6 The term “Code” shall mean the Internal Revenue Code of 1986, as
amended.
     2.7 The term “Company” shall mean Exterran, Inc., or any successor thereto.
     2.8 The term “Compensation” shall have the same meaning as it has in the
Savings Plan except that the limitations imposed by Section 401(a)(17) of the
Code shall not apply.
     2.9 The term “Compensation Committee” shall mean the committee duly
constituted by the Board of Directors of Holdings having the powers described in
Article IX hereof.
     2.10 The term “Death Beneficiary” shall mean the recipient of any proceeds
under the Plan in conjunction with the death of a Participant and shall be
(i) the person or persons designated by the Participant on a form provided by
the Compensation Committee, or (ii) in the absence of a beneficiary designation,
the Participant’s estate.
     2.11 The term “Delegate” shall have the meaning ascribed to it in
Section 9.1 hereof.
     2.12 The term “Distribution Date” shall mean the date referred to in
Section 8.1 hereof.
     2.13 The term “Eligible Employee” shall have the meaning ascribed to it in
Section 3.1 hereof.
     2.14 The term “Entry Date” shall mean the date referred to in Section 3.2
hereof.
     2.15 The term “Holdings” shall mean Exterran Holdings, Inc. or any
successor thereto.
     2.16 The term “Matching Contribution” shall have the meaning ascribed to it
in Section 5.2 hereof.
     2.17 The term “Matching Contribution Account” shall mean the unfunded
bookkeeping entry established for each Participant in accordance with
Section 4.1 hereof.
     2.18 The term “Matching 401(k) Contribution” refers to Matching 401(k)
Contributions under the Savings Plan.
     2.19 The term “Matching Contribution Account” shall mean the unfunded
bookkeeping entry established for each Participant in accordance with
Section 4.1 hereof.
     2.20 The term “Participant” shall mean an Eligible Employee who satisfies
the criteria set forth in Section 3.2 hereof.
     2.21 The term “Plan” shall mean the Exterran Employees’ Savings
Supplemental Plan.

3



--------------------------------------------------------------------------------



 



     2.22 The term “Plan Year” shall mean the calendar year.
     2.23 The term “Savings Plan” refers to the Universal Compression Holdings,
Inc. 401(k) Retirement and Savings Plan, which was merged with and into the
Exterran 401(k) Retirement Plan, effective January 1, 2008.
     2.24 The term “Selected Date” shall mean the date selected in a
Supplemental Salary Deferral Agreement in accordance with Section 3.3(f) hereof.
     2.25 The term “Supplemental Salary Deferral” shall have the meaning
ascribed to it in Section 5.1 hereof.
     2.26 The term “Supplemental Salary Deferral Account” shall mean the
unfunded bookkeeping entry established for each Participant in accordance with
Section 4.1 hereof.
     2.27 The term “Supplemental Salary Deferral Agreement” shall mean the
agreement referred to in Section 3.3 hereof.
     2.28 The term “Supplemental Salary Deferral Percentage” shall have the
meaning ascribed to it in Section 3.3(b) hereof.
     2.29 The term “Termination Date” shall mean the date the Participant
terminates employment.
     2.30 The term “Valuation Date” shall mean the close of each Business Day of
each month of each Plan Year.
ARTICLE III: ELIGIBILITY AND PARTICIPATION
     3.1 Eligibility. The Plan was frozen effective December 31, 2007; no
additional individuals shall be first eligible to commence participation in the
Plan after such date. Prior thereto, every participant (as defined in the
Savings Plan) in the Savings Plan who was an officer of the Company or who was
designated by the Compensation Committee as eligible to participate in the Plan
was eligible to participate in the Plan (an “Eligible Employee”).
     3.2 Participation. Each Eligible Employee became a Participant in the Plan
as of his Entry Date. A Participant’s Entry Date was the first day of the Plan
Year following the Participant’s execution and delivery to the Compensation
Committee of a Supplemental Salary Deferral Agreement.
     3.3 Execution of Supplemental Salary Deferral Agreement.
          (a) Each Eligible Employee participating in the Plan executed a
Supplemental Salary Deferral Agreement prior to the beginning of the Plan Year
to which the agreement related (except that, with respect to the first year an
employee of the Company became an Eligible Employee, he may have executed a
Supplemental Salary Deferral Agreement not later than 30 days after becoming an
Eligible Employee; in such case, the Supplemental Salary Deferral Agreement only
applied to Compensation for services performed subsequent to

4



--------------------------------------------------------------------------------



 



execution of such agreement). Notwithstanding the foregoing provisions of this
Section 3.3(a), a separate Supplemental Salary Deferral Agreement may have been
executed not later than the date specified by the Committee, which shall not be
later than 6 months before the end of the performance period with respect to
performance-based compensation which is based on a performance period of at
least 12 months.
          (b) Each Eligible Employee executing a Supplemental Salary Deferral
Agreement elected in such agreement to defer a percentage of his Compensation
(the “Supplemental Salary Deferral Percentage”) in a whole percentage amount of
not less than two percent (2%) and not more than twenty-five percent (25%) of
such Compensation.
          (c) Each Eligible Employee executing a Supplemental Salary Deferral
Agreement may have elected, but was not required to elect, to defer an
additional amount of his Compensation equal to the portion of such Participant’s
deferral under the Savings Plan, plus any earnings on such deferral, that was
returned to the Participant pursuant to Section 401(k)(8) of the Code.
          (d) Each Eligible Employee executing a Supplemental Salary Deferral
Agreement may have elected, but was not required to elect, to defer an
additional amount of his Compensation equal to the portion of such Participant’s
Matching 401(k) Contribution, plus any earnings thereon, that was distributed to
such Participant as a result of Sections 401(k)(8) or 401(m) of the Code.
          (e) Each Eligible Employee executing a Supplemental Salary Deferral
Agreement may have elected, but was not required to elect, to defer a percentage
of his Annual Bonus (the “Bonus Deferral Percentage”) in a percentage amount of
twenty five percent (25%), fifty percent (50%), seventy five percent (75%) or
one hundred percent (100%) of such Annual Bonus.
          (f) Each Eligible Employee executing a Supplemental Salary Deferral
Agreement may also have elected, but was not required to elect, to specify a
date (the “Selected Date”) on or beginning as of which the Participant shall be
entitled to receive or to begin receiving distributions from the Plan of amounts
credited to the Participant’s Account attributable to the amounts deferred
pursuant to such Supplemental Salary Deferral Agreement. The Selected Date shall
be a Valuation Date that is no sooner than three years from the beginning of the
Plan Year to which such Supplemental Salary Deferral Agreement relates. If a
Participant did not elect to specify a Selected Date in his Supplemental Salary
Deferral Agreement, distributions from the Plan with respect to such Participant
shall be on or shall begin as of the Participant’s Termination Date, in
accordance with Article VIII hereof.
          (g) Each Eligible Employee executing a Supplemental Salary Deferral
Agreement may also have elected, but was not required to elect, to specify the
manner in which such Participant shall receive distributions of amounts credited
to the Participant’s Account attributable to the amounts deferred pursuant to
such Supplemental Salary Deferral Agreement, which election was either as a
single lump-sum cash distribution or in installments; provided, however, that
such Participant shall receive a distribution in the form of Exterran Holdings,
Inc.

5



--------------------------------------------------------------------------------



 



common stock (“Company Stock”), with respect to post-August 31, 2002 Matching
Contributions that are deemed invested in such stock as of the Distribution
Date.
          (h) Once executed and delivered to the Compensation Committee, the
deferrals and elections set forth in the Supplemental Salary Deferral Agreement
are irrevocable for the Plan Year to which they relate and cannot be changed or
modified.
          (i) No Supplemental Salary Deferrals shall occur after a Participant
is no longer an Eligible Employee.
     3.4 Frozen Plan/Spin-Off. This Article III is applicable only for pre-2008
Plan Years. Notwithstanding any provision of this Plan to the contrary, only the
deferrals, contributions and benefits of Eligible Employees that are earned and
vested as of December 31, 2004, shall be maintained and provided under the Plan.
Any and all Plan deferrals, contributions and benefits (and the earnings
thereon) that were not earned and vested as of December 31, 2004, are maintained
under, and shall be paid from, the Exterran Plan.
ARTICLE IV: PARTICIPANT ACCOUNTS
     4.1 Participant Accounts. For each Participant who has executed a
Supplemental Salary Deferral Agreement, the Compensation Committee shall
establish and maintain a separate Supplemental Salary Deferral Account and
Matching Contribution Account. A Participant’s Supplemental Salary Deferral
Account shall be credited with such amounts as may be deferred pursuant to
Sections 5.1 and/or 5.3 hereof, and earnings thereon. A Participant’s Matching
Contribution Account shall be credited with such amounts as may be deferred
pursuant to Section 5.2 hereof and earnings thereon.
     4.2 No Interest in Specific Assets. The Accounts shall be bookkeeping
entries only, and a Participant shall have no secured or vested interest in any
specified assets; provided, however, that Holdings may establish a non-qualified
trust (the “Trust”) to provide a means of funding benefits due under this Plan.
Any such Trust and any assets in such Trust shall conform to such requirements
of the Internal Revenue Service that will (i) cause amounts contributed to the
Trust not to constitute a taxable event for Participants, (ii) not cause
Participants to be in constructive receipt of income or incur an economic
benefit on account of the adoption or maintenance of such Trust, and (iii) cause
amounts paid from the Trust to be deductible by Holdings in the year in which
such amounts are paid to Participants, with Holdings being regarded as the owner
of the funds held in the Trust under Section 671 of the Code.
ARTICLE V: DEFERRED COMPENSATION AMOUNTS
     5.1 Supplemental Deferrals.
          (a) For each Plan Year prior to the 2008 Plan Year with respect to
which a Supplemental Salary Deferral Agreement was in effect, the Participant’s
Compensation was reduced by the amount (the “Supplemental Salary Deferral”) by
which such Participant’s

6



--------------------------------------------------------------------------------



 



projected Compensation for the Plan Year, when multiplied by the Supplemental
Salary Deferral Percentage, exceeded the limitation under Section 402(g) of the
Code for such year.
          (b) For each Plan Year prior to the 2008 Plan Year with respect to
which a Supplemental Salary Deferral Agreement in which an election to defer
additional amounts pursuant to Section 3.3(c) hereof was in effect, the
Participant’s Compensation was also reduced by the amount specified in
Section 3.3(c) hereof.
          (c) The amounts deferred in accordance with Section 5.1(a) and
(b) hereof were credited to the Participant’s Supplemental Salary Deferral
Account.
     5.2 Matching Contributions.
          (a) For each dollar of Supplemental Salary Deferral contributed under
the Plan pursuant to Section 5.1(a) hereof, the Company credited to the
Participant’s Matching Contribution Account a Matching Contribution determined
as follows: First, the Company calculated the amount of Matching 401(k)
Contribution that would have been made under the Savings Plan if both the Salary
Deferral made under the Savings Plan and the Supplemental Salary Deferral made
to this Plan had been made to the Savings Plan (disregarding the limitations
that may have prevented such amount from having been contributed to the Savings
Plan). In making that calculation, the Company disregarded the limitation on the
amount of compensation that could be taken into account under a qualified plan,
and applied the matching formula in the Savings Plan to the entire amount of
deferrals under the combined plans. Next, the Company reduced the amount
calculated as provided in the foregoing sentences by the Matching 401(k)
Contribution actually made to the Savings Plan for the Plan Year, and the
remainder was the Matching Contribution made to this Plan.
          (b) If a Matching 401(k) Contribution to the Savings Plan on behalf of
a Participant, and any earnings thereon, was forfeited pursuant to
Sections 401(k)(8) or 401(m) of the Code and the Participant was otherwise
participating in this Plan for the Plan Year in which the forfeiture occurs, an
amount equal to such forfeiture was credited to the Participant’s Matching
Contribution Account. To the extent necessary to prevent duplication of Matching
Contributions, the Matching Contribution otherwise to be credited pursuant to
Section 5.2(a) of the Plan was reduced by the amount credited to the
Participant’s Matching Contribution Account pursuant to this Section 5.2(b).
     5.3 Bonus Deferrals.
          (a) For each Plan Year with respect to which a Supplemental Salary
Deferral Agreement in which the Participant elected to defer amounts pursuant to
Section 3.3(e) hereof was in effect, the Participant’s Annual Bonus was reduced
by the amount (the “Bonus Deferral”) equal to such Participant’s Annual Bonus
multiplied by the Bonus Deferral Percentage in effect for such Plan Year.
          (b) The amounts deferred in accordance with Section 5.3(a) hereof were
credited to the Participant’s Supplemental Salary Deferral Account.

7



--------------------------------------------------------------------------------



 



ARTICLE VI: DEEMED INVESTMENT OF ACCOUNTS
     6.1 Deemed Investment of Accounts.
          (a) The Compensation Committee shall provide to each Participant a
list of investments from which a Participant can choose an investment as a
deemed investment for such Participant’s Supplemental Salary Deferral Account. A
Participant’s Supplemental Salary Deferral Account shall be deemed invested in
the investments selected by such Participant (provided that if no investment is
selected, the Supplemental Salary Deferral Account shall be deemed invested in
the money market option). A Participant shall have no right to compel investment
of any amounts credited to a Participant’s Supplemental Salary Deferral Account.
          (b) Amounts credited to a Participant’s Matching Contribution Account
prior to September 1, 2002, were deemed invested in the same investments, and in
the same proportions, as the investments selected by the Participant under
Section 6.1(a) hereof. Notwithstanding any other provisions herein to the
contrary, amounts credited to a Participant’s Matching Contribution Account,
which were based on such Participant’s Supplemental Salary Deferral amounts,
(i) on or after September 1, 2002, but prior to the matching contribution on
September 21, 2007, were deemed invested in Company Stock until such time as the
Participant elects to change such deemed investment as provided in Section 6.2;
and (ii) on September 21, 2007 (for the calendar quarter ended September 30,
2007) and thereafter, shall be deemed invested in the same investments, and in
the same proportions, as the investments selected by the Participant under
Section 6.1(a) hereof.
          (c) Effective as of December 31, 2010, any amounts credited to a
Participant’s Matching Contribution Account that are deemed invested in Company
Stock shall be deemed invested in the money market fund investment option
effective as of such date. From and after January 1, 2011, no amounts shall be
deemed invested in Company Stock under the Plan.
     6.2 Changing Deemed Investments. A Participant shall have the right to
change the deemed investment of his entire Account (including his Matching
Contribution Account) among investments by notice to the Compensation Committee
in such form as required by the Compensation Committee. Such changes in deemed
investments and allocation shall be made as of the Valuation Date next following
the date upon which said change is made, or as soon thereafter as may be
administratively practicable. If a Participant elects to change the deemed
investment on all or a portion of the balance of his Matching Contribution
Account from Company Stock to some other deemed investment, the Participant may
not subsequently elect to have such amount deemed invested in Company Stock, but
he can change the deemed investment direction to any other deemed investment
option available under the Plan as he deems appropriate from time to time.
     6.3 Adjustment of Account Balances. The amounts credited to a Participant’s
Supplemental Salary Deferral Account and Matching Contribution Account shall be
adjusted as of each Valuation Date to reflect increases or decreases in the
value of the deemed investments corresponding to such Accounts. To the greatest
extent practicable, the same valuation and

8



--------------------------------------------------------------------------------



 



accounting methods shall be used as are used to recalculate the Participant’s
account balances under the Savings Plan.
ARTICLE VII: VESTING
     7.1 Vesting of Amounts Held in Supplemental Salary Deferral Account. A
Participant’s interest in his Supplemental Salary Deferral Account is one
hundred percent (100%) vested at all times.
     7.2 Vesting of Amounts Held in Matching Contribution Account. A
Participant’s interest in his Matching Contribution Account is one hundred
percent (100%) vested at all times.
ARTICLE VIII: DISTRIBUTIONS
     8.1 Distributions to Participants.
          (a) A Participant shall be entitled to a distribution from his
Supplemental Salary Deferral Account and Matching Contribution Account on a
Distribution Date. The term “Distribution Date” shall mean the earlier of:
(i) the Termination Date or as soon thereafter as administratively possible (but
in no case more than 60 days following the Termination Date), or (ii) the
Selected Date or as soon thereafter as administratively possible (but in no case
more than 60 days following the Selected Date).
          (b) On a Distribution Date that is determined with respect to the
Participant’s Termination Date, the Participant shall be entitled to payment of
an amount equal to his entire vested interest in his Accounts. On a Distribution
Date that is the Participant’s Selected Date, the Participant shall be entitled
to payment of an amount equal to the portion of his vested interest in his
Account that relates to Supplemental Salary Deferrals made with respect to the
Supplemental Salary Deferral Agreement in which the Selected Date was selected,
and earnings thereon.
          (c) For the purpose of determining the amount to be distributed to a
Participant under this Section 8.1, a Participant’s Account balance shall be
that as determined on the Distribution Date.
          (d) Distributions made under this Section 8.1 shall be in cash and in
a single lump sum, except that a Participant may have elected (i) pursuant to
Section 3.3(g) hereof in his Supplemental Salary Deferral Agreement to receive
installment payments in the case of distributions on a Termination Date
resulting from retirement from the Company and (ii) to receive a distribution in
the form of Company Stock of Matching Contributions deemed invested in such
stock as of the Distribution Date. From and after January 1, 2011, no
distributions shall be available in the form of Company Stock under the Plan.
     8.2 Distributions to Death Beneficiaries.
          (a) If the Participant’s employment terminates by reason of death, or
if the Participant dies prior to receipt of all the benefits provided under
Section 8.1 hereof, a

9



--------------------------------------------------------------------------------



 



Participant’s Death Beneficiary shall be entitled to a distribution of an amount
equal to the remaining vested interest of the Participant in such Participant’s
Accounts as of the date of death.
          (b) For the purpose of determining the amount to be distributed to a
Death Beneficiary under this Section 8.2, a Participant’s Account balance shall
be that as determined on the Distribution Date.
          (c) Distributions made under this Section 8.2 shall be in cash and in
a single lump sum paid within 60 days after the Participant’s death; provided,
however, that such Participant’s Death Beneficiary shall receive a distribution
in the form of Company Stock with respect to post-August 31, 2002 Matching
Contributions that are deemed invested in such stock as of the Distribution
Date. From and after January 1, 2011, no distributions shall be available in the
form of Company Stock under the Plan.
     8.3 Hardship Distributions. A benefit is payable under this Plan to a
Participant prior to a Distribution Date only if the Participant establishes to
the satisfaction of the Compensation Committee that the Participant has an
unforeseeable emergency. An unforeseeable emergency is a severe financial
hardship of the Participant resulting from a sudden and unexpected illness or
accident of the Participant or a dependent of the Participant, loss of the
Participant’s property due to uninsured casualty, or other similar extraordinary
and unforeseeable circumstances arising as a result of events beyond the control
of the Participant and which will constitute an unforeseeable emergency under
Code Section 409A and the Treasury regulations issued thereunder. The amount
distributed in the case of an unforeseeable emergency shall be limited to what
is needed reasonably to satisfy the emergency and is not available from other
sources. The amount of the hardship distribution cannot exceed the balance
credited to the Participant’s Supplemental Salary Deferral Account and is
charged against such Account.
     8.4 Involuntary Distributions.
          (a) Notwithstanding any provision of this Plan to the contrary, the
Compensation Committee may direct the trustee of any trust established with
respect to this Plan to distribute to any Participant (or Death Beneficiary), in
the form of an immediate single-sum payment, all or any portion of the amount
then credited to a Participant’s Accounts to the extent that an adverse
determination is made with respect to such Participant. For purposes of this
Section 8.4, the term “adverse determination” shall mean a determination based
upon federal tax or revenue law, a published or private ruling or similar
announcement issued by the Internal Revenue Service, a regulation issued by the
Secretary of the Treasury, a decision by a court of competent jurisdiction, a
closing agreement made under Section 7121 of the Code that is approved by the
Internal Revenue Service and that involves the Participant, or by counsel, that
such Participant (or Death Beneficiary) has or will recognize income for federal
income tax purposes with respect to any amount that is or will be payable under
this Plan before it is otherwise to be paid hereunder.
          (b) Further, notwithstanding any provision of this Plan to the
contrary, the Compensation Committee may direct the trustee of any trust
established with respect to this Plan to distribute to any Participant (or Death
Beneficiary), in the form of an immediate single-sum payment, all or any portion
of the amount then credited to a Participant’s Account to the extent

10



--------------------------------------------------------------------------------



 



necessary based upon a change in ERISA, a published advisory opinion or similar
announcement issued by the Department of Labor, a regulation issued by the
Secretary of Labor, a decision by a court of competent jurisdiction, an
agreement between such Participant and the Department of Labor or similar agency
or an opinion of counsel, that such Participant is not a “management” or a
“highly compensated” employee or that the Plan is not an “unfunded” plan within
the meaning of ERISA.
     8.5 Withholding. All distributions shall be subject to applicable state and
federal withholding of taxes.
ARTICLE IX: PLAN ADMINISTRATION
     9.1 Administration by Committee. The Plan shall be administered by the
Compensation Committee. The Compensation Committee’s powers and obligations
shall be the same as those set forth in the plan document for the Savings Plan,
but modified to take into account that this Plan is an unfunded plan for highly
compensated employees. The Compensation Committee shall have full power and
authority to interpret, construe and administer this Plan, and its
interpretations and constructions hereof and actions hereunder, including the
timing, form, amount or recipient of any payment to be made hereunder, within
the scope of its authority, shall be binding and conclusive on all persons for
all purposes. The Compensation Committee shall also have the power to delegate
to a person or persons (the “Delegate”) the power to review and rule upon
initial claims for benefits, as described in Section 10.2 hereof.
     9.2 Limitation on Liability. No member of the Compensation Committee nor
any Delegate shall be liable to any person for any action taken or omitted to be
taken in connection with the interpretation and administration of this Plan,
unless attributable to his own willful misconduct or lack of good faith.
     9.3 Indemnification. Holdings shall indemnify and hold harmless each member
of the Compensation Committee and any Delegate as provided in the Savings Plan.
     9.4 Limitation on Action. No member of the Compensation Committee nor any
Delegate shall participate in any action or determination regarding his own
benefits hereunder.
     9.5 Interpretation. Since the Plan (other than the Bonus Deferral) is
intended to supplement the Savings Plan, any ambiguities or gaps in this Plan
shall be resolved by reference to the Savings Plan document, as amended, but
only if consistent with the purposes set forth in Article I hereof.
ARTICLE X: CLAIMS PROCEDURES
     10.1 Payment Without the Need for Demand. Benefits upon termination of
employment shall ordinarily be paid to a Participant without the need for
demand, and to a Death Beneficiary upon receipt of the Death Beneficiary’s
address and Social Security number, along with evidence of death acceptable to
the Compensation Committee.

11



--------------------------------------------------------------------------------



 



     10.2 Filing a Claim for Benefits. Notwithstanding the provisions of
Section 10.1 hereof, a Participant, or any person claiming to be a Death
Beneficiary, who claims entitlement to a benefit under the terms of this Plan
may file a claim for benefits with the Compensation Committee or its Delegate.
If the claim is for a benefit resulting from a termination, of employment or
death, the Compensation Committee or its Delegate shall accept or reject the
claim within 30 days of its receipt.
     10.3 Form of Denial of a Claim for Benefits. If a claim is denied, the
Compensation Committee or its Delegate shall give the reason for denial in a
written notice calculated to be understood by the claimant, referring to the
Plan provisions that form the basis of the denial. If any additional information
or material is necessary to perfect the claim, the Compensation Committee or its
Delegate will identify these items and explain why such additional material is
necessary. If a claim is denied, all subsequent reasonable attorney’s fees and
costs of a successful claimant, including the filing of the appeal with the
Compensation Committee as described in Section 10.4 hereof, and any subsequent
litigation, shall be paid by Holdings unless the failure of Holdings to pay is
caused by reasons beyond its control, such as insolvency or bankruptcy.
     10.4 Appealing an Adverse Benefits Claim Decision. Upon the denial of
claim, the claimant may file a written appeal of the denied claim to the
Compensation Committee within 60 days of the denial. The claimant shall have the
opportunity to be represented by counsel and to be heard at a hearing. The
Compensation Committee must set a date for such a hearing within 30 days after
receipt of the appeal. In no event shall the date of the hearing be set later
than 60 days after receipt of the notice. The claimant shall have the
opportunity to review pertinent documents and the opportunity to submit issues
and argue against the denial in writing.
     10.5 Form of Denial of a Claim for Benefits on Appeal. The decision upon
the appeal must be made no later than the later of: (a) 60 days after receipt of
the request for review, or (b) 30 days after the hearing. If the appeal is
denied after the appeal provided for in Section 10.4 hereof, the denial shall be
in writing. The Compensation Committee shall give the reason for such denial in
a written notice calculated to be understood by the claimant, referring to the
Plan provisions that form the basis of the denial.
ARTICLE XI: AMENDMENT AND TERMINATION
     11.1 Amendment. The provisions of this Plan may be amended by the Board of
Directors of Holdings from time to time and at any time in whole or in part,
provided that no amendment shall operate to deprive any Participant or Death
Beneficiary of any vested rights in such Participant’s Accounts accrued to them
under the Plan and Trust prior to such amendment.
     11.2 Termination. While it is Holdings’ intention to continue the Plan in
operation indefinitely, Holdings nevertheless expressly reserves the right to
terminate the Plan in whole or in part. Upon a termination of the Plan, amounts
equal to the full balance in each Participant’s Supplemental Salary Deferral
Account and Matching Contribution Account shall be distributed (and taxable) to
the Participant (or his Death Beneficiary) and Holdings shall have no further
obligations under the Plan.

12



--------------------------------------------------------------------------------



 



ARTICLE XII: NATURE OF AGREEMENT
     12.1 Mere Promise to Pay. This Plan constitutes a mere promise to make
payments in the future. By participating in this Plan, Participants and their
Death Beneficiaries have only an unsecured right to receive benefits from
Holdings as a general creditor of Holdings. The adoption of this Plan and any
setting aside of amounts by Holdings with which to discharge its obligations
hereunder shall not be deemed to create a trust for the benefit of Participants
or their Death Beneficiaries; legal and equitable title to any funds so set
aside shall remain in Holdings, and any recipient of benefits hereunder shall
have no security or other interest in such funds. Any and all funds so set aside
shall remain subject to the claims of the general creditors of Holdings, present
and future, and no payment shall be made under this Plan unless Holdings is then
solvent. This provision shall not require Holdings to set aside any funds, but
Holdings may set aside such funds if it chooses to do so.
     12.2 No Right to Continued Employment. Nothing contained herein shall be
construed as conferring upon any Participant the right to continue in the employ
of Holdings or any subsidiary of Holdings in any capacity.
ARTICLE XIII: RESTRICTIONS ON ASSIGNMENT
     13.1 Spendthrift Provisions. The interest of a Participant or his Death
Beneficiary may not be sold, transferred, assigned, pledged, encumbered or made
subject to any charge in any manner, either voluntarily or involuntarily, and
any attempt to anticipate, alienate, sell, transfer, assign, pledge, encumber or
charge the same shall be null and void; neither shall the benefits hereunder be
liable for or subject to the debts, contracts, liabilities, engagement or torts
of any person to whom such benefits or funds are payable, nor shall they be
subject to garnishment, attachment or other legal or equitable process nor shall
they be an asset in bankruptcy, except that no amount shall be payable hereunder
until and unless any and all amounts representing debts or other obligations
owed to Holdings or any affiliate of Holdings by the Participant or Death
Beneficiary with respect to whom such amount would otherwise be payable shall
have been fully paid and satisfied. The interest of any Participant or Death
Beneficiary shall be held subject to the maximum restraint on alienation
permitted or required by applicable laws of the State of Texas.
ARTICLE XIV: MISCELLANEOUS
     14.1 Recovery of Payments Made By Mistake. Notwithstanding anything to the
contrary, a Participant or other person receiving amounts from the Plan is
entitled only to those benefits provided by the Plan and promptly shall return
any payment, or portion thereof, made by mistake of fact or law. The
Compensation Committee may offset the future benefits of any recipient who
refuses to return an erroneous payment, in addition to pursuing any other
remedies provided by law.
     14.2 Governing Law. The Plan and Trust shall be construed, administrated
and applied under the laws of the State of Texas. It is Holdings’ intent that
the Plan shall be exempt from ERISA’s provisions, to the maximum extent
permitted by law. The Plan is intended to be unfunded for federal income tax
purposes and for purposes of Title I of ERISA and intended to

13



--------------------------------------------------------------------------------



 



provide deferred compensation only for a select group of management or highly
compensated employees and shall be exempt from Parts 2, 3 and 4 of ERISA,
pursuant to Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA.
     14.3 Effective Date. The Plan was originally effective as of July 1, 1998.
The effective date of this amendment and restatement of the Plan is January 1,
2008.

14